743 N.W.2d 12 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Vernon Eric SIMMONS, Defendant-Appellant.
Docket No. 134921. COA No. 274214.
Supreme Court of Michigan.
January 8, 2008.
On order of the Court, the application for leave to appeal the August 21, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).